Citation Nr: 1741715	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 2009 to October 2009. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously remanded by the Board in May 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In February 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran's private attorney withdrew representation from the case and the Veteran was notified of the withdrawal.  The Veteran testified during the hearing that he desired to proceed without representation.  The Veteran is recognized as pro se.  


FINDINGS OF FACT

1.  The most probative evidence demonstrates that it is clear and unmistakable that the Veteran's bilateral knee disability pre-existed active service.

2.  The most probative evidence demonstrates that it is clear and unmistakable that the preexisting bilateral knee disability was not aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit has distinguished between those cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1132 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F. 3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F. 3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.     

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C.A. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stated "no problem [with] feet.")     

Analysis

In this case, the Veteran contends that his bilateral knee disability was aggravated by his active service.  He testified that he had bilateral knee surgery prior to active service, however, the surgeries were minor and he was able to participate in sports after the surgeries.  The Veteran further testified that during basic training his knees began to swell due to running on asphalt.  See February 2016 Board hearing transcript.  

The Veteran's service treatment records show that he complained of bilateral knee pain and swelling on September 28, 2009, less than one week after beginning active duty.  The service treatment records reflect that the Veteran was placed on temporary duty restriction consisting of first floor housing, riding the bus to and from medical appointments, bed rest and the use of crutches as needed.  Additionally, the Veteran was restricted from marching, standing for over 20 minutes, all exercises were restricted and he was restricted from wearing a ruck sack.

The Veteran's service treatment records also contain private medical records received September 28, 2009.  The private treatment records note that in August 2006 the Veteran's left knee was diagnosed with a tear at body of lateral meniscus with adjacent meniscal cyst and small amount of subchondral marrow edema peripherally at the medial femoral condyle, correlate for contusion.  In April 2008 the Veteran's right knee was diagnosed with an indeterminate radial tear of the anterior horn and anterior body of the lateral meniscus, a thin anterior cruciate ligament, thin ligamentum mucosum, small knee joint effusion and bone contusions.    

A September 29, 2009, report of medical assessment reflects that the Veteran had knee pain which limited his ability to work in his primary military specialty.  The report further reflects that the Veteran was diagnosed with preexisting internal derangement of the bilateral knees.  The physician stated that the Veteran's current internal derangement of the bilateral knees are disqualifying since the disability prevents him from completing training.  

In November 2009, VA received the Veteran's claim for service connection for bilateral knee disability.  He requested compensation for his bilateral knee disability and indicated the disability had its onset in February 2006.   

The Veteran was provided a VA medical examination in February 2010.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran stated he had served in the Air Force for nine months and that his bilateral knee disability existed since September 2009.  The Veteran further stated that he had left knee surgery in September 2006 and right knee surgery in April 2007.  The February 2010 VA examiner diagnosed the Veteran with status post bilateral meniscectomy with scarring with bilateral medial and lateral instability, bilateral knee strain and bilateral knee chondromalacia.  

The Veteran was afforded a VA addendum opinion in July 2016.  The July 2016 VA examiner reviewed the Veteran's record.  The July 2016 VA examiner stated that the Veteran "undeniably had a pre-existing medical condition pertaining to his bilateral knees."  As rationale the VA examiner referenced medical treatment records prior to the Veteran's active service that reflect the Veteran was seen in April 2008 for right knee pain and in August 2006 for left knee pain.  Additionally, the private treatment records reflect that the Veteran had bilateral arthroscopic knee surgery while in high school in April 2008, more than a year before the Veteran entered active service.  The July 2016 examiner noted that the April 2008 surgeries consisted of partial medial and lateral meniscectomy, full synovectomy, and debridement and shaving of the lateral tibial plateau.  The VA examiner noted that the Veteran entered service on September 22, 2009 and separated from service on October 19, 2002, a mere 28 days.  The July 2016 VA examiner further noted that during his time in active service there are no medical records relating to bilateral knee pain other than the separation examination, which listed "internal derangement of both knees."  The examiner opined that the Veteran's bilateral knee disability clearly and unmistakably existed prior to service.  The examiner further opined that the Veteran's preexisting bilateral knee disability was not aggravated beyond its natural progression by an in-service event, injury or illness.   

In this case, concerning whether a disability was "noted" on enlistment, the Veteran's bilateral knee disability is not noted on the April 2009 report of medical examination or April 2009 report of medical history   The Veteran is therefore presumed to have been in sound condition as to bilateral knee disability when examined, accepted, and enrolled for service.  See 38 C.F.R. § 1111.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304 (b).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Board finds that the Veteran's bilateral knee disability clearly and unmistakably pre-existed his active service.  In this respect, the Board assigns great probative value to the service treatment records and the July 2016 VA examination report.  The service treatment records show that shortly after entry into active service, the Veteran reported bilateral knee pain and a history of bilateral knee surgery.  The service treatment records do not reflect any injury to the bilateral knees other than pain and swelling.  In addition, the service treatment records contain private medical records dated August 2006 demonstrating a tear of the left lateral meniscus and dated April 2008 demonstrating a radial tear of the right anterior horn.  The July 2016 VA examiner also discussed the service treatment records and private medical treatment records relating to the pre-service bilateral knee injury and opined that the Veteran's bilateral knee injury clearly and unmistakably pre-existed his active service.  The Board recognizes the Veteran's current statements that his bilateral knee disability had its onset in active service.  However, the Board does not find the Veteran's statements to be credible.  During active service, he reported that he had bilateral knee surgery and there is no evidence of a bilateral knee injury during active service.  See AZ v. Shinseki, 731 F. 3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Given the medical evidence addressing the nature of the disability, namely, pre-service bilateral knee surgery, and the Veteran's own statements that he had bilateral knee surgery prior to active service, which he is competent to report, and the service medical treatment records containing the August 2006 and April 2008 diagnoses of knee injuries, which were not incurred during active service, the Board finds that it is clear and unmistakable that the Veteran's bilateral knee disability existed prior to active service.  

Next, the question is whether it is clear and unmistakable that the pre-existing disability was not aggravated by active service.  In this respect, the Board assigns great probative weight to the July 2016 VA examiner's opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other facts for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the Board may assess the credibility and weight given to medical evidence, the Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

The July 2016 VA examiner reviewed the service medical treatment records and the pre-service private medical treatment records and opined that it was clear and unmistakable that the pre-existing bilateral knee disability was not aggravated by active service.  The examiner stated the underlying problem was that the Veteran's knees were not able to sustain prolonged exercises without pain and swelling due to the pre-service bilateral knee injury.  The examiner further stated the manifestation of symptoms during basic military training would be expected to produce such symptoms but not to alter the underlying disease state, its processes, chronicity, or natural history.  The July 2016 VA examiner concluded that since "there is no history of a separate, discreet traumatic event or injury to the knees as reflected in the military service treatment records during his four weeks of military training, there is no medical rationale for an event due to or within the military as being an aggravating factor that would change the natural history of the pre-existing disease process."   

In light of the above, the Board finds that the evidence is clear and unmistakable that the bilateral knee disability pre-existed service and it is clear and unmistakable that the disability was not aggravated by active service.

In doing so, the Board recognizes the Veteran's statements that his preexisting disability was aggravated and/or had its onset in active service.  The Veteran is competent to report that he felt that he had increased pain or symptoms after he began running on asphalt during basic training.  However, the Board has found that the Veteran's statements are not credible regarding his assertions of an injury or trauma during active service.  As noted above, the service medical treatment records show that the Veteran complained of increased pain after running.  However, the service medical treatment records show that the examining physicians cited to the Veteran's pre-service bilateral knee surgeries as the source of his pain and swelling.  The Board also points out that mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Thus, the Board does not find the Veteran's testimony as probative that an injury or trauma occurred during service.

Concerning any question as to permanent aggravation of a preexisting bilateral knee disability, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide an opinion as to whether his preexisting disability was aggravated by active service.  This is a complex medical question that requires medical training and expertise.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, the Veteran has not reported that his bilateral knee surgeries occurred during service, but that they were performed prior to service.  Furthermore, the July 2016 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In conclusion, the Board finds that the presumption of soundness on entrance to service as to bilateral knee disability has been rebutted by clear and unmistakable evidence as to the pre-service existence of a bilateral knee disability and clear and unmistakable evidence that the bilateral knee disability was not aggravated by active service.  The claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.       


ORDER

Entitlement to service connection for bilateral knee disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


